DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of operating an ultrasound endoscope system comprising the following steps: sequentially for each region of interest of a plurality of regions of interest set in a reference ultrasound image stored in memory: determining whether the reference ultrasound image and a latest ultrasound image agree with each other; when the reference ultrasound image and the latest ultrasound image are determined to agree with each other, transmit a push pulse to a corresponding region of interest to cause shear waves; transmit and receive a tracking pulse to detect propagation of the shear waves to measure elasticity characteristics of the corresponding region of interest. The steps of determining agreement and transmitting push and tracking pulses to measure elasticity characteristics of the corresponding region of interest could be performed manually by an operator. See e.g. figure 20 and paragraphs [0128]-[0129] of Kawae et al. which describe a method where a user determines, mentally, if the latest image and reference image match and in response inputs instructions to transmit push and tracking (“measuring”) pulses to measure elasticity characteristics. This judicial exception is not integrated into a practical application because the claim produces no output, nor any transformation of data. For example, there is no to measure elasticity characteristics. The characteristics are not actually obtained by the method of claim 6. The reference image is not generated by the method of claim 6, nor are the regions of interest set by the method of claim 6. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mental process of determining when the reference and latest images agree (match) and providing a manual input to cause push and tracking (“measuring”) pulses to be transmitted/received could be done by a user with, for example, the system of Kawae et al. (see above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawae et al. (US PG Pub. No. US 2015/0119710 A1, Apr. 30, 2015) (hereinafter “Kawae”) in view of Li et al. (US PG Pub. No. US 2019/0254629 A1, Aug. 22, 2019) (hereinafter “Li”) and Hernandez et al. (US PG Pub. No. US 2013/0274602 A1, Oct. 17, 2013) (hereinafter “Hernandez”).
Regarding claims 1, 6 and 11: Kawae teaches a system, method and controller comprising: an ultrasound transducer configured to transmit ultrasound to a subject to be observed to capture a plurality of ultrasound images and receive reflected ultrasound from the subject (probe 2, [0058]-[0060]); and a controller comprising hardware, the controller being configured to, for a region of interest set in a reference ultrasound ([0115] - ROI set in a first B-mode image, [0124] - step S21 is the same as S11, per [0139]) image stored in memory ([0073], the previously acquired image must be stored in a memory in order to be displayed and allow ROI selection): determine whether the reference ultrasound image and a latest ultrasound image agree with each other ([0116], [0117], [0141], movement detection part 57 and determination part 55'); when the reference ultrasound image and the latest ultrasound image are determined to agree with each other, transmit a push pulse to a corresponding region of interest to cause shear waves ([0139], [0141] - the images "agree" if the movement/displacement between them is "less than a threshold"); transmit and receive a tracking pulse to detect propagation of the shear waves to measure elasticity characteristics of the corresponding region of interest ([0141]-[0142], "push pulses" and "measuring pulses", [0132] - step s25 is the same as s15, per [0139]). Kawae further teaches that this agreement determination minimizes tissue movement during acquisition and provides an elasticity image with good S/N ratio ([0126]).

Li, in the same field of endeavor, teaches a shear wave elasticity measurement system, method and controller comprising setting a plurality of regions of interest in an image ([0081]-[0082]) where shear wave elasticity measurements may be acquired sequentially from each region of interest of the plurality of regions of interest ([0082]). Li further teaches that acquiring elasticity data for multiple regions of interest allows comparative measurements between multiple regions of interest in the ultrasound image may be presented ([0086]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system, method and controller of Kawae by setting multiple regions of interest in a reference image and sequentially processing the regions of interest in order to obtain comparative elasticity data across multiple locations in a tissue of interest and an elasticity image of the region having a good S/N ratio. 
Further regarding claims 1, 6, and 11: Kawae and Li do not teach that the system is an ultrasound endoscope system comprising an ultrasound endoscope.
Hernandez, in the same field of endeavor, teaches an ultrasound endoscope system/method/controller comprising an ultrasound endoscope configured for shear wave elasticity measurements ([0038]-[0039], [0049]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the system/method/controller of Kawae and Li as part of an ultrasound endoscope system comprising an ultrasound endoscope as taught by Hernandez in order to provide the benefits of Kawae and Li including comparative elasticity data and quality elasticity images having minimal movement and good S/N ratio to the colonoscopy system/method/controller of Hernandez.

Regarding claim 4: Kawae, Li and Hernandez teach the ultrasound endoscope system according to claim 1, wherein the controller is configured to compare the reference image and the latest ultrasound image with each other with respect to one or more of the entire image, the at least one region of interest, and the plurality of regions of interest and surroundings of the plurality of regions of interest and determine whether the reference image and the latest ultrasound image agree with each other (Kawae - [0117], [0127]).
Regarding claim 7: Kawae, Li and Hernandez teach the ultrasound endoscope system according to claim 1, wherein the controller is further configured to generate a superimposed image obtained by superimposing the measured elasticity characteristics for each region of interest of the plurality of regions of interest on one of the reference ultrasound image or the latest ultrasound image (Kawae - [0115], figure 19; Li – figures 8-11).
Regarding claim 8: Kawae, Li and Hernandez teach the ultrasound endoscope system according to claim 7, wherein the controller is further configured to display the superimposed image on a display (Kawae - [0115], figure 19; Li – figures 8-11).
Regarding claim 9: Kawae, Li and Hernandez teach the operation method according to claim 6, further comprising generating a superimposed image obtained by superimposing the measured elasticity characteristics for each region of interest of the plurality of regions of interest on one of the reference ultrasound image or the latest ultrasound image (Kawae - [0115], figure 19; Li – figures 8-11).

Regarding claim 12: Kawae, Li and Hernandez teach the control apparatus according to claim 11, wherein the controller is configured to determine whether the reference image and the latest ultrasound image agree with each other, based on at least any one of pattern matching, a statistical value that is calculated from a histogram of illuminance, and an amount of difference in illuminance (Kawae - [0117]).
Regarding claim 13: Kawae, Li and Hernandez teach the control apparatus according to claim 11, wherein the controller is configured to compare the reference image and the latest ultrasound image with each other with respect to one or more of the entire image, the plurality of the regions of interest, and the plurality of the regions of interest and surroundings of the plurality of the regions of interest and determine whether the reference image and the latest ultrasound image agree with each other (Kawae - [0117], [0127]).
Regarding claim 14: Kawae, Li and Hernandez teach the control apparatus according to claim 11, wherein the controller is further configured to generate a superimposed image obtained by superimposing the measured elasticity characteristics for each region of interest of the plurality of regions of interest on one of the reference ultrasound image or the latest ultrasound image (Kawae - [0115], figure 19; Li – figures 8-11).
Regarding claim 15: Kawae, Li and Hernandez teach the control apparatus according to claim 14, wherein the controller is further configured to display the superimposed image on a display (Kawae - [0115], figure 19; Li – figures 8-11).
Response to Arguments
Rejection under 35 U.S.C. §112(b) is withdrawn in light of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793